Title: To George Washington from Major General John Armstrong, 23 December 1777
From: Armstrong, John
To: Washington, George



Dear Sir
23d Decr 1777—Near Bartholomews [Pa.]

Yesterday, prior to your Excellens. favour which came to hand last night, I had dispatch’d an Express to the Council of this State in regard to a Continued Succession of the Militia thro’ the Winter—this I had in effect done by a former letter, but Yesterday have been explicit.
About 200 fine Cattle are gone forward to you, with these I have Sent a Guard & thro the hurry of business forgot to keep Six of them which wou’d have been necessary as in a Short time it will be hard to feed these troops. The Cloathing from the Northward otherwise

bound for Lancaster, I have order’d by Paulings Ford & to Call on you. This Night I shall have Seven Battns distributed to different roads—Have brought Some Cattle from near Frankfort—Taken Some Market Truck—this I order to the party who takes it, and have this morning got two men who were carrying down Articles to Market those it will be proper to Send to you, but have not yet examined, nor heard what they have to Say—In two days I hope to have my distribution or arrangement done according to the present Strength And have yesterday Wrote General Potter, which letter I have desired to be produced to you, as it expresses my wishes that Gl Potter may come Over here, which is Submitted to yr Excellency. I can only express my real concern for the Observations too generally made, on the halt of the troops on this Side Scuylkill, that that day the Troops marched from White Marsh—Cutting the Bridge &c.—If any Exchange Shou’d take place, perhaps there might be a parity betwixt Genl Irwin & McDonald taken in No. Carolina. I am Dear General most respectfully Yours

John Armstrong

